PD-0072-15
                                                                               COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                               Transmitted 5/24/2016 3:56:45 PM
May 24, 2016                                                                     Accepted 5/24/2016 4:03:20 PM
                         IN THE COURT OF CRIMINAL APPEALS                                        ABEL ACOSTA
                                                                                                         CLERK


JAMES LEMING                                          '   APPEALED FROM THE
         Appellant                                    COURT OF APPEALS, 6th DISTRICT

V.                                                    '    CCA NO. PD-0072-15
                                                      CASE NO. 06-13-00264-CR
                                                      TRIAL COURT NO. 41799-B
THE STATE OF TEXAS
           Appellee                                   '     STATE OF TEXAS

                          MOTION FOR EXTENSION OF TIME
                    TO FILE APPELLANT=S MOTION FOR REHEARING

TO THE HONORABLE COURT OF APPEALS:

        NOW COMES, JAMES LEMING, the Appellant herein, and moves the Court for an

extension of time to file Appellant=s Motion for Rehearing in this cause, pursuant to Rules 38.6

and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof would show the

Court as follows:

                                                I.

        The Appellant in this cause was convicted in the 124th District Court, Gregg County,

Texas in cause number 41,799-B for the offense of Driving While Intoxicated Third or more. On

October 14, 2013, punishment was assessed at ten (10) years in the Texas Department of

Criminal Justice - Institutional Division.

                                                II.

        The Reporter=s record was filed on April 14, 2014. The Appellant=s Motion for Rehearing

is due on or about May 26, 2016.

                                               III.

        The Appellant hereby requests an extension of time to file Appellant=s Motion for

Rehearing.
       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant=s Brief for the following good and sufficient

reasons:

       Respectfully, this Counsel submits that he is still on an antibiotic irrigation via Dr.
       William Rotzler.


       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s

Motion for Rehearing for an additional two (02) weeks, to June 9, 2016.



                                                              RESPECTFULLY SUBMITTED,



                                                              __/s/ Clement Dunn_______
                                                              Attorney for Appellant
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                              (903) 753-7071 Fax (903) 753-8783
                                                              State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 05-24-16


                                                           __/s/ Clement Dunn_______
                                                           Attorney for Appellant
                         IN THE COURT OF CRIMINAL APPEALS


JAMES LEMING                                         '   APPEALED FROM THE
         Appellant                                   COURT OF APPEALS, 6th DISTRICT

V.                                                   '    CCA NO. PD-0072-15
                                                     CASE NO. 06-13-00264-CR
                                                     TRIAL COURT NO. 41799-B
THE STATE OF TEXAS
           Appellee                                  '      STATE OF TEXAS

                                            ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 2016, came

on to be considered the above and foregoing Motion for Extension of Time to File Appellant’s

Motion for Rehearing. After consideration of the same, it is the opinion of the Court that

Appellant=s Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               2016.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 2016, at

               _____ o=clock_____.

       SIGNED:

                                                            _____________________________
                                                            JUDGE PRESIDING